Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

 	Regarding Claim 1, Walker discloses an apparatus  ((See Beattie ABS; . monitoring maximum data transfer rates and current data transfer rates for one or more MCDN clients.. ”); comprising: 
a test speed analyzer, executed by at least one hardware processor, to ascertain a test speed that corresponds to a maximum specified data transfer rate for a data transmission link that is to be tested ((See Beattie 0056; . A maximum data transfer rate (i.e., bit rate) may be determined during a reinitialization of LT link 426 between CPE at client 120 and port 424. The reinitialization may include an arbitration process, during which a maximum bit rate for LT link 426 is established. ”);
determine whether the maximum specified port speed is less than the test speed, and based on a determination that the maximum specified port speed is less than the test speed, divide the test speed into a plurality of test ranges, wherein a total value of the plurality of test ranges is at least equal to the test speed  ((See Beattie ABS; . A method and system for managing performance of a multimedia content distribution network (MCDN), such as a digital subscriber line network, involves monitoring maximum data transfer rates and current data transfer rates for one or more MCDN clients. A ratio of the current data transfer rate to the maximum data transfer rate may be evaluated with respect to a threshold. When the ratio is less than the threshold, an associated MCDN node may be designated as a degraded node and subject to enhanced surveillance by an MCDN operator. ”);
a test range generator, executed by the at least one hardware processor, to determine a maximum specified port speed of at least one test port of a device connected to the data transmission link that is to be tested, 

a test performer, executed by the at least one hardware processor, to perform a test corresponding to each test range of the plurality of test ranges, and 
obtain an intermediate test result for each test range of the plurality of test ranges; and a test result generator, executed by the at least one hardware processor, to generate, based on aggregation of each intermediate test result for each test range of the plurality of test ranges, an aggregated test result that represents an actual speed associated with the data transmission link. 


Beattie discloses the invention in general but fails to disclose a test range generator, executed by the at least one hardware processor, to determine a maximum specified port speed of at least one test port of a device connected to the data transmission link that is to be tested, 

a test performer, executed by the at least one hardware processor, to perform a test corresponding to each test range of the plurality of test ranges, and 
obtain an intermediate test result for each test range of the plurality of test ranges; and a test result generator, executed by the at least one hardware processor, to generate, based on aggregation of each intermediate test result for each test range of the plurality of test ranges, an aggregated test result that represents an actual speed associated with the data transmission link. 

Therefore claim 1-8 & 14-20 are allowed.


REASONS FOR ALLOWANCE

 	The following is an examiner's statement of reasons for allowance:

	Independent Claims 1 & 14 distinguishes itself over the prior art due to the amended limitations in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable	

	The prior art of record does not teach, either singly or in combination

	Claim 1.		“An apparatus comprising: a test speed analyzer, executed by at least one hardware processor, to ascertain a test speed that corresponds to a maximum specified data transfer rate for a data transmission link that is to be tested; a test range generator, executed by the at least one hardware processor, to determine a maximum specified port speed of at least one test port of a device connected to the data transmission link that is to be tested, determine whether the maximum specified port speed is less than the test speed, and based on a determination that the maximum specified port speed is less than the test speed, divide the test speed into a plurality of test ranges, wherein a total value of the plurality of test ranges is at least equal to the test speed; a test performer, executed by the at least one hardware processor, to perform a test corresponding to each test range of the plurality of test ranges, and obtain an intermediate test result for each test range of the plurality of test ranges; and a test result generator, executed by the at least one hardware processor, to generate, based on aggregation of each intermediate test result for each test range of the plurality of test ranges, an aggregated test result that represents an actual speed associated with the data transmission link.”.  
Claims 2-18 & 14-20 are allowed based on the same reason(s).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIBTE H BUKHARI/Examiner, Art Unit 2449